Case: 1:16-cv-10787 Document #: 114 Filed: 11/20/19 Page 1 of 1 PageID #:1089

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

United States of America
                                   Plaintiff,
v.                                                      Case No.: 1:16−cv−10787
                                                        Honorable Jorge L. Alonso
Jung Joo Park, et al.
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, November 20, 2019:


        MINUTE entry before the Honorable M. David Weisman: Magistrate status
hearing held. Parties reported on the status of discovery. Plaintiff anticipates deposing
Mrs. Park in early December. Plaintiff's oral motion to extend the time of the deposition is
granted based on the use of a Korean interpreter and for those reasons further stated on the
record. See Fed. R. Civ. P. 30(d)(1). As discussed on the record, Plaintiff shall depose
Mrs. Park on 12/3/19 from 47 p.m. and on 12/4/19 for 7 hours. Should Plaintiff need
additional time to depose Mrs. Park, Plaintiff shall file a motion requesting such relief and
shall note whether Plaintiff provided Defense counsel with any relevant documents prior
to the deposition. Status hearing set for 2/19/20 at 9:15 a.m. Any counsel so wishing may
appear by phone at the next hearings. The call−in number for the hearing is
1−877−411−9748 and the passcode is 1814539. Mailed notice (ao,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
